ORDER
The Court having considered the Consent to Inactive Status filed by the Attorney Grievance Commission of Maryland and Timothy Michael Dick, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 22nd day of September, 1995,
ORDERED, by the Court of Appeals of Maryland, that Timothy Michael Dick be, and he is hereby, placed on inactive status by consent from the practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Timothy Michael Dick, from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.